Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 28 December 2020.  Claims 1, 8 have been amended.  Claims 3, 4, 10, 11  have been canceled.  Claims 1-2, 5-9, 12-14 are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 5-9, 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo et al. (US 2011/0022203 A1) in view of Denoue et al. (US 2006/0271521 A1).

Claim 1. Woo discloses a method for a portable terminal, comprising: 
displaying a user interface for setting an application which is automatically executed when an earphone is connected to the portable terminal on a display, an external audio output device is a wired headset connected to a headset port (Paragraph 0097), selecting a bookmark menu preset by the user in the audio output-related menu may be displayed and one menu of the bookmark ; 
receiving a user input for setting an application from among a plurality of applications as the application which is automatically executed when the earphone is connected to the portable terminal, via the user interface, if the digital multimedia broadcasting (DMB) option on the bookmark menu is selected to be given priority, the DMB menu list is displayed when the external audio output device is connected to the mobile phone and if the MP3 ; 
detecting whether an earphone is connected to the portable terminal, detecting if the external audio output device (earphone) is connected (Paragraph 0129); and 
in response to detecting connection of the earphone to the portable terminal, automatically executing the application set by the user input, when the external audio output device is connected, displaying an audio output related menu (Paragraphs 0096, 0102), when the earphone are connected, displaying an audio output related menu (Paragraph 0106), when the earphones are connected, a menu related to the audio output is automatically displayed to the advantage of the user input (Paragraph 0116), selecting to display a certain audio screen when the earphones are reconnected, displaying the audio related screen when the earphones are re-connected (Paragraph 0121, Figures 4C, 4D), if the digital multimedia broadcasting (DMB) option on the bookmark menu is selected to be given priority, the DMB menu list is displayed when the external audio output device is connected to the mobile phone and if the MP3 option is selected, the DMB list is changed to the MP3 list (Paragraph 0129), the control method of the mobile terminal according to the present invention may be executed by two steps of processes of immediately selecting the , and 
displaying on a screen of the display, a first execution screen of the application, the audio output-related menu is displayed in a case the external audio output device is connected and the bookmark menu is set up on the priority base (P. 0127), in a case the user sets up at least one of the audio output-related menus as a priority audio output-related menu to allow the priority audio output-related menu to be displayed during earphone connection whereby the user can enter the menu very quickly (P. 0128), in a case the external audio output device is connected to the mobile terminal while the DMB is given a priority, the DMB icon is automatically selected to display the DMB menu list as depicted (P. 0129) the control method of the mobile terminal according to the present invention may be executed by two steps of processes of immediately selecting the desired function by connecting the audio output device (P. 0151) that is, a case the user connects the audio output device to the mobile terminal is for the most part the case for execution of multi-media , 
wherein the first execution screen of the application is the same as an execution screen displayed when an icon corresponding to the application is selected, the audio output menu is displayed with (P. 0106) and a user may select an audio output function from the audio output menu screen (P. 0110, 0111) the user may select the bookmark option on the audio output menu screen to select a function to be automatically displayed when the earphones are connected, the function represented by icons on the audio output menu 210 (P. 0112, Fig. 4A) in a case the user sets up at least one of the audio output-related menus as a priority audio output-related menu to allow the priority audio output-related menu to be displayed during earphone connection whereby the user can enter the menu very quickly (P. 0128), in a case the external audio output device is connected to the mobile terminal while the DMB is given a priority, the DMB icon is automatically selected to display the DMB menu list as depicted (P. 0129) That is, the user may either select an audio output function icon from the audio output menu to execute the audio output function, or, upon selection of the bookmark icon on the audio output menu, the user may set the system up so that a function .

Woo does not disclose providing a connection notification including one of a sound and an icon indicating connection of the earphone to the portable terminal, as disclosed in the claims.  However, Woo discloses when the audio output device is connected and the lock-up state is released, a menu screen of functions is displayed (P. 0150, 0151) As can be seen in Fig. 8B, when the audio output device is connected and the lock-up state is released, a label including the text “Headset Connection” is displayed with the menu, but the display of this label is not explicitly disclosed in the specification.  In the same field of invention, Denoue discloses a headphone icon may be used if audio is output to a headphone (P. 0039).  Therefore, considering the teachings of Woo and Denoue, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine providing a connection notification including one of a sound and an icon indicating connection of the earphone to the portable terminal with the teachings of Woo.  One would have been motivated to combine providing a connection notification including one of a sound and an icon indicating connection of the earphone to the portable terminal with the teachings of Woo in order to communicate to the user a complete set of information regarding what output device is being used, for example, notifying the user whether or not the headset is connected as the output device or another device is serving as the output device.

Claim 2. Woo and Denoue disclose the method of claim 1, and Woo further discloses the displaying the first execution screen further comprises: displaying the first execution screen without displaying a plurality of icons corresponding to the plurality of applications or a menu comprising a plurality of items corresponding to the plurality of applications, the control method of the mobile terminal according to the present invention may be executed by two steps of processes of immediately selecting the desired function by connecting the audio output device (P. 0151), that is, a case the user connects the audio output device to the mobile terminal is for the most part the case for execution of multi-media function or communication, the manipulation process may be simplified (P. 0152) there are no other function icons for a plurality of items corresponding to the plurality of applications shown in screen 420 in Fig.9A and Woo makes it clear that in order to simplify the process of selecting a desired audio output function, the desired function displayed can be immediately displayed by connection the audio output device. 

Claims 3, 4. Canceled. 

Claim 5. Woo and Denoue disclose the method of claim 1, and Woo further discloses the displaying the user interface further comprises: displaying one or more application items which are currently installed on the portable terminal, the memory may store .

Claim 6. Woo and Denoue disclose the method of claim 1, and Woo further discloses automatically executing the application further comprises: displaying a second screen instead of a first screen as the first execution screen of the application, the second screen including information relating to the executed application, a user may select to display broadcast contents when the earphone is connected, and then the user may disconnect the earphone (P. 0118), then, in a case the external audio output device is re-connected to the mobile terminal, a storage broadcasting display identification message requesting whether stored broadcasting contents is to be displayed is displayed on the display and the user selects YES icon, the stored broadcasting contents may be displayed on the display (P. 0121, Fig. 4C) The screen displayed in Fig. 4C is clearly different from broadcast display screen displayed when the user first selects to display the broadcast screen when the earphones are first connected.

Claim 7. Woo and Denoue disclose the method of claim 1, and Woo further discloses the application comprises at least one of music playing application, a radio application, a broadcasting application, or a call application, the audio output-related menu 210 may include a call icon 211, a video phone call icon 212, an MP3 icon 213, a digital multimedia broadcasting (DMB) icon 214 and bookmark icon 215 (P. 0106).

Claim(s) 8, 9, 12-14 is/are directed to portable terminal (comprising: a display; a memory configured to store a plurality of applications; and at least one processor) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 5-7 and is/are rejected with the same rationale.

Claims 10, 11. Canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Applicant respectfully submits that independent Claims 1 and 8 have been amended to clarify the invention. Claim 1 for example now recites:
“...in response to detecting connection of the earphone to the portable terminal, providing a connection notification including one of a sound and an icon indicating connection of the earphone to the portable terminal, and automatically executing the application set by the user input, and displaying on a screen of the display, a first execution screen of the application... ”

Applicant respectfully acknowledges the citation of Woo, including paras. [0136], [0063] as cited in the Office Action, pgs. 7-8, alleging a feature of a haptic or tactile sense. However, applicant respectfully submits the claims recite a sound or an icon for the notification, which is not depicted in Woo.

The examiner has combined new prior art reference Denoue with Woo for the amended limitations.  Woo discloses when the audio output device is connected and the lock-up state is released, a menu screen of functions is displayed.  As can be seen in Fig. 8B, when the audio output device is connected and the lock-up state is released, a label including the text “Headset Connection” is displayed with the menu, but the display of this label is not explicitly disclosed in the specification.  Denoue discloses a headphone icon may be used if audio is output to a headphone.  The combination of Denoue with Woo provides communication to the user of a complete set of information regarding what output device is being used, for example, notifying the user whether or not the headset is connected as the output device or another device is serving as the output device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        4/5/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177